State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518841
________________________________

In the Matter of ERIC ROBINSON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., McCarthy, Garry, Egan Jr. and Clark, JJ.

                             __________


     Eric Robinson, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastacco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      In an effort to be placed into protective custody,
petitioner told a correction sergeant that he had incurred drug
debts and had smuggled money into the prison in order to pay them
off. Petitioner was then charged in a misbehavior report with
smuggling and possession of money or unauthorized property and,
following a tier III disciplinary hearing, was found guilty as
charged. The determination was affirmed on administrative
appeal, prompting petitioner to commence this CPLR article 78
proceeding.
                              -2-                  518841

      Petitioner initially argues that he did not receive
sufficient notice as to when the alleged misconduct occurred but,
to the extent that issue is preserved for our review, it is
without merit. Petitioner admittedly told the sergeant that he
had smuggled money into the prison, and the misbehavior report
provided specific details as to who the visitor was who had
assisted in that effort and when she had visited. Under these
circumstances, "the misbehavior report was sufficiently specific
to apprise petitioner of the charge[] and allow him to prepare a
meaningful defense" (Matter of Toro v Fischer, 104 AD3d 1036,
1037 [2013]; see Matter of Clark v Fischer, 111 AD3d 1045, 1046
[2013]). Petitioner claimed that he fabricated the story and the
visitor denied having smuggled anything into the facility, but
that testimony presented credibility issues for the Hearing
Officer to resolve (see Matter of Gren v Annucci, 119 AD3d 1307,
1308 [2014]). Thus, despite the fact that the money itself was
not recovered, we find that substantial evidence supports the
determination (see id.).

      Lahtinen, J.P., McCarthy, Garry, Egan Jr. and Clark, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court